Por cuanto, las partes interesadas por medio de sus abogados presentaron en este caso una estipulación que filé aceptada por esta corte y que, en lo pertinente, .dice:
“1. Que ésta es una apelación de una orden de la Corte de Distrito de Humacao anulando y dejando sin efecto un embargo en aseguramiento de sen-tencia decretado a instancia de la interventora-apelante, fundándose la Corte de Distrito de Humacao en que la demanda de la interventora-apelante no aduce -hechos constitutivos de causa de acción y es además ambigua.
“2. Que ante este Hon. Tribunal está pendiente la apelación entablada por la interventora-apelante de la sentencia de la Corte de ■ Distrito' de Humacao, 'declarando sin lugar la demanda por considerar que no aduce hechos’ constituti-vos de causa de acción, y es además ambigua, llevando dicha apelación -el número civil 6650.
“3. Que dependiendo esta apelación de la resolución que recaiga en la No. 6650, las partes desean someter, y por la presente someten este caso sin argu-mento ni alegato para que-sea resuelto de acuerdo con el fallo que rinda este Hon. Tribunal en el caso No. 6650.”
*996Por cuanto, el recurso No. 6650 a que se refiere la estipulación fué declarado sin lugar en el día de ayer, confirmándose la sentencia recurrida;
Poe TANTO, por los motivos consignados en la opinión emitida para fundar la sentencia en el dicbo recurso No. 6650, se declara sin lugar éste recurso No. 6727 y se confirma la resolución apelada que dictó la Corte de Distrito de Humacao el 17 de abril de 1934 dejando sm efecto su orden de -embargo de abril 6, 1934.
El Juez Asociado Sr. Córdova Dávila no intervino.